Title: To George Washington from Joseph Woodward, 11 May 1789
From: Woodward, Joseph
To: Washington, George



Sir
New York 11th May 1789

The system of Revenue now under the consideration of Congress requiring certain Officers to carry it into execution, and their appointment being to be vested in your Excellency with advice of the honorable Senate, I beg permission humbly to solicit an appointment to one of the Offices in the Boston Department.
Conscious that your Excellency will only nominate such as are fully competent to the Trust, permit me to refer you for testemonials in my favour to his Excellency the Vice President the honorable Senators from the State of Massachusetts and the Representative from the Boston District.
Should my application be honoured with the approbation of your Excellency, a faithful discharge of the Duties of the Office entrusted to me shall evince the zeal and sincerity with which I am Your Excellency’s Most obedient and Most humble Servant

Joseph Woodward

